Citation Nr: 1010130	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-23 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for the cause of 
the Veteran's death. 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran had active duty from December 1958 to March 1961.  
The Veteran died in 1985.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.   


FINDINGS OF FACT

1.  The appellant's original claim for service connection for 
cause of death was denied by an unappealed rating decision in 
August 2001.  

2.  The evidence that has been received since the August 2001 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for cause of 
the Veteran's death.


CONCLUSION OF LAW

1. The August 2001 rating decision which denied service 
connection for cause of the Veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2009).

2. Evidence submitted since the August 2001 rating decision 
denying service connection for cause of the Veteran's death 
is not new and material.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

In a letter dated in June 2007, the RO provided notice to the 
appellant regarding the information and evidence necessary to 
substantiate her claims for service connection for cause of 
the Veteran's death.  The RO also specified the information 
and evidence to be submitted by her, the information and 
evidence to be obtained by VA, and the need for her to advise 
VA of or submit any further evidence that pertained to her 
claim, as well as that information needed to substantiate a 
claim of service connection for the cause of death of a 
Veteran.  Hupp v. Nicholson, 21 Vet. App. 342 (2007); see 38 
U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service connection 
for PTSD, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established requirements with respect to the content of the 
duty to assist notice under the VCAA which must be provided 
to an appellant who is petitioning to reopen a claim.

The Court held that VA must notify an appellant of the 
evidence and information that is necessary to both reopen the 
claim and establish entitlement to the underlying claim for 
the benefit sought.  The Court also held that VA's obligation 
to provide an appellant with notice of what constitutes new 
and material evidence to reopen a service connection claim 
may be affected by the evidence that was of record at the 
time that the prior claim was finally denied.  This notice 
was provided to the appellant in the June 2007 letter. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

New and Material Evidence

The Board is required to apply the relevant law, including 
statutes published in Title 38, United States Code ("38 
U.S.C.A. "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court 
of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990) (The Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).  

The record reflects that an August 2001 rating decision 
denied the appellant's claim of entitlement to service 
connection for cause of the Veteran's death.  The RO sent 
notice of the decision to the appellant at her last address 
of record.  The appellant did not appeal the decision.  
Therefore, the August 2001 rating decision became final.  38 
U.S.C.A. § 7105(c).  

In March 2007, the appellant filed a petition to reopen a 
claim for service connection for cause of death.  The 
appellant failed to submit new and material evidence in 
support of her claim and therefore, the petition to reopen is 
denied.  

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

Under the provisions of 38 C.F.R. § 3.156(a), defining new 
and material evidence, "new" evidence remains that which 
was not previously of record.  However, to be material under 
the new guidelines, the evidence must raise a reasonable 
possibility of substantiating the claim, which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

A review of the statement of the case shows that the RO 
denied reopening the claim; however, the Board is not bound 
by the RO's actions.  The Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  
Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim for service connection cause of 
death.

Service connection for cause of death was denied by a rating 
decision in August 2001.  Then, as now, the record showed 
that the Veteran died of an acute myocardial infarction, and 
the appellant claimed that the episode was caused by the 
Veteran's service-connected sarcoidosis.  However, the RO 
denied the claim as the evidence did not show that the 
Veteran's sarcoidosis caused heart disease or cardiac 
problems, nor was there any evidence of heart disease during 
service or to a compensable degree within one year of 
discharge from service.  

The evidence of record at the time of the August 2001 rating 
decision consisted of service treatment records and the 
Veteran's death certificate.  These included documentation 
supporting a March 1961 transfer of the Veteran to the 
temporary disability retirement list of his service due to 
sarcoidosis, a pulmonary disorder, which resulted in the 
granting of service connection for the disorder in July 1961.  

Since the August 2001 decision, the appellant has submitted 
several statements and a copy of the transcript of Physical 
Evaluation Board Proceedings dated August 1965, which 
revealed that the Veteran was ultimately found disabled due 
to the service-connected sarcoidosis.  

In the appellant's statements, she alleges that the Veteran's 
heart condition was due to his pulmonary condition.  She 
states that the doctors who treated the Veteran for his 
sarcoidosis warned the Veteran that he could have a heart 
attack without warning.  
 
On review, the Board finds the appellant has not submitted 
new and material evidence to reopen her service connection 
claim for the Veteran's cause of death.  The appellant 
alleges that the Veteran's service-connected pulmonary 
disorder caused the acute myocardial infarction, which in 
turn, caused his death.  However, the Veteran has submitted 
no new and material evidence to support this claim.  

The transcript of Board Proceedings, while "new," is not 
material.  It only shows that the Veteran was found to have 
sarcoidosis during service, but does not support a contention 
that sarcoidosis caused the Veteran's heart disease.  There 
is no mention in these documents, nor in any other recently 
submitted, that the Veteran was then, or ever having cardiac 
symptoms.

Similarly, the statements of the appellant, while "new," 
are not material.  The appellant essentially reiterates her 
belief that the Veteran's sarcoidosis and his heart attack 
were connected.  However, she submits no medical evidence to 
support this claim.  There is no competent evidence of a 
medical connection between these two disorders nor competent 
medical evidence that the Veteran's cardiac disorder was 
caused by any incident of active military service.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  

The Board has considered the appellant's contention that a 
relationship exists between the Veteran's heart disease and 
his sarcoidosis.  However, as a layperson, without the 
appropriate medical training and expertise, she is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").




The new evidence, either alone or with the prior evidence of 
record does not relate to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the Veteran's death was related to his service-
connection sarcoidosis.  The appellant also argues that she 
did not appeal the first denial of her claim in August 2001 
because she was then employed and is now unemployed.  

However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It has been observed that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 

While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In sum, the additional evidence does not raise a reasonable 
possibility of substantiating the claim of service connection 
for the cause of the Veteran's death as required by 38 C.F.R. 
§ 3.156(a).  The evidence is not considered new and material 
for the purpose of reopening the claim, and the appeal will 
be denied.  



ORDER

New and material evidence not having been submitted, the 
petition to reopen the appellant's claim for entitlement to 
service connection for cause of the Veteran's death is 
denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


